                 Case 19-14302-JKO         Doc 25     Filed 06/12/19     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

In Re:
                                                               Case # 19-14302 BKC-JKO
Leonard Jackson                                                Chapter 13
Juliet Jackson

      Debtor
_______________________/


              OBJECTION TO SECURED CLAIM [#5] OF US BANK TRUST


         COMES NOW THE DEBTOR, Jackson and Objects to the Claim [#5] of US Bank Trust

as a Secured claim in this cause and states:

         1.      US Bank Trust has filed a secured claim of $1,743,874.28 (claim #5).

         2.      The Proof of Claim describes the collateral as: “9551 Eden Manor, Pompano

Beach, Florida 33076".

         3.      The described collateral was sold at foreclosure sale by the Clerk of the Circuit

Court of Broward County on August 9, 2018 (certificate of title deed attached hereto)

         4.      The described property is no longer owned by the debtor.

         5.      11 USC §506 states that a claim is secured only to the extent of the actual value

of the debtor’s interest in a specific property. In Re: 680 Fifth Avenue Associates, 156 BR 726

(BCt. S.D.N.Y. 1993).

         6.      As the debtor no longer owns the secured collateral, the claim by US Bank Trust

should be stricken as filed.

         THEREFORE, THE DEBTOR, Objects to the Claim filed by US Bank Trust as a

secured claim.
                               Case 19-14302-JKO                                    Doc 25                Filed 06/12/19                         Page 2 of 2




                                                                   CERTIFICATE OF SERVICE

               I hereby certify that a true copy of the foregoing was served on all parties listed below (or

on the attached list) by first class US mail on the 12th day of June, 2019.
I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in local rule 910(d)(1) and (2).



Robin Weiner, Trustee
US Bank Trust, c/o Ghidotti Berger, LLP, 3050 Biscayne Blvd, #402, Miami, Fl. 33137




                                                                                                                             John D. Bristol, Esq.
                                                                                                                             Fla. Bar # 767425
                                                                                                                             1776 N. Pine Island Road
                                                                                                                             Suite 224
                                                                                                                             Plantation, Florida 33322
                                                                                                                             J@jbristol.com
                                                                                                                             (954) 475-2265
